Citation Nr: 1547981	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  02-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than March 9, 2001, for service connection for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 17, 2012.

3.  Entitlement to special monthly compensation based on aid and attendance/housebound status.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Appellant

ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty for training from August 1960 to February 1961 and on active duty from October 1961 to October 1963 with additional service in the Oklahoma National Guard from October 1963 to September 1966.   The Veteran served in Thailand from April to August 1962.  

The Veteran died in May 2015.  The appellant is the Veteran's surviving spouse.  

In June 2015, the appellant submitted a timely motion for substitution.  In correspondence in July 2015, the RO Pension Management Center in St. Paul, Minnesota granted the appellant entitlement to Dependent's Indemnity Compensation.  In correspondence notifying the appellant of the award, the RO noted, "...the Veteran had a pending appeal at the time of his death. You are considered a substitute appellant in place of the Veteran."  Although this may not comply with VA internal policy regarding the assignment of jurisdiction between two ROs, the appellant was clearly advised of the grant of substitution status based on a review of the record and a determination that the appellant was eligible for accrued benefits.  Therefore, the Board will proceed with the appellant as substitute to complete the Veteran's appeal.  

The issue of entitlement to a TDIU comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied a TDIU.    

The issue of entitlement to an effective date earlier than March 9, 2001 for service connection for PTSD comes before the Board on appeal from a September 2006 rating decision issued by the RO, which granted the Veteran's claim of service connection for PTSD, assigning a 30 percent rating effective March 9, 2001.

The issue of entitlement to special monthly compensation (SMC) comes before the Board on appeal from an October 2013 rating decision of the RO that denied SMC.  

The Veteran and his wife, now the appellant, testified at a Board hearing at the local RO before the undersigned Veterans Law Judge in October 2006.

In February 2007, the RO denied an effective date earlier than March 9, 2001, for service connection for PTSD.  In April 2007 and in May 2009, the Board remanded this matter for additional development.  

In December 2010, the Board denied an effective date earlier than March 9, 2001, for service connection for PTSD and for a TDIU.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2011, the Court vacated the decision and remanded the claim for compliance with the instructions in a Joint Motion for Remand.  

In November 2012, the Board in part denied the Veteran's claim for an effective date earlier than March 9, 2001.  The Veteran appealed the decision, and in June 2013, the Court vacated that portion of the decision respect to the issue of an earlier effective date for PTSD.  The Board also remanded the issue of entitlement to a TDIU. 

In April 2013 rating decision, the RO granted a TDIU, effective December 17, 2012.  The Veteran expressed timely disagreement with the effective date.  The RO issued a statement of the case in October 2013, and the Veteran submitted a substantive appeal, through his representative, in December 2013.   

In October 2013, the RO denied entitlement to special monthly compensation based on the need for aid and attendance and/or housebound status.  The Veteran expressed timely disagreement, and the RO issued a statement of the case in October 2015.  The appellant submitted a substantive appeal, through her representative, the same month.  The appellant did not desire a Board hearing on this issue.  

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

1.  There is no record of a formal or informal claim for PTSD or any mental health disorder prior to March 9, 2001.  

2.  The original award of service connection for PTSD by the RO in September 2006 was not made pursuant to a liberalizing regulation, and the Veteran did not meet the criteria for service connection for PTSD continuously from April 11, 1980 to the effective date for service connection on March 9, 2001. 

3.  During the period of the appeal for a TDIU, the Veteran had service-connected disabilities as follows: PTSD, residuals of a right elbow injury, right elbow limitation of supination, asthma, bilateral hearing loss, and tinnitus; the individual and combined ratings met the statutory criteria in August 29, 2008.  

4.  The Veteran was precluded from all forms of substantially gainful employment due to all his service-connected disabilities from July 31, 2009.  

5.  The Veteran did not have an anatomical loss or loss of use of both feet, or of one hand and one foot, was blind in both eyes, with 5/200 visual acuity or less, was permanently bedridden, confined to his dwelling, or in factual need of the aid and attendance of another person due to his service-connected disabilities.  

6.  The Veteran's TDIU was not solely due to one service-connected disability; he did not have one disability individually rated as 100 percent disabling.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 9, 2001 for service connection for PTSD are not met.  38 U.S.C.A. § 1110, 1131, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.303, 3.400 (2015).

2.  The criteria for a TDIU effective July 31, 2009 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).   

3.  The criteria for SMC are not met.  38 U.S.C.A. §§ 1114, 5110, 5107 (West 2014); 38 C.F.R. §3.350 (2015).







  REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In rating cases including a TDIU, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

An adequate notice was not provided prior to the initial decision on the issue of a TDIU in July 2003 because the issue was raised in evidence obtained in the development of claims received on March 9, 2001 for service connection and increased ratings for multiple disabilities.  In April 2007, the Board deferred a decision on a TDIU pending adjudication of service connection for individual disabilities.  In October 2006, the RO provided notice that met the requirements.  The notice explained the method for assigning ratings and effective dates, the criteria for a TDIU, and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  In September 2013, the RO provided adequate notice of the criteria for SMC prior to the initial decision in October 2013. 

The Veteran's claim for an earlier effective date for service connection for PTSD is a "downstream" element of the RO's grant of service connection for PTSD in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  All identified and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran has been provided with VA examinations in March 2010, December 2012 and April 2013, which addressed the level of impairment imposed by the Veteran's service-connected disabilities.  The Board also obtained a VHA opinion in July 2014 with an addendum in February 2015 concerning whether the Veteran had PTSD from April 11, 1980 to March 9, 2001.  Although the March 2010 examination did not address all service-connected disabilities, the clinical observations and opinions offered on those under examination are relevant and will be considered.  The later examinations are adequate because they involved a review of the record with consideration of the Veteran's lay statements and observations of the level of impairment of the service-connected disabilities.  The Board finds that in aggregate there has been substantial compliance with the instructions in its remands in April 2007, May 2009, and November 2012.   

The Veterans Law Judge (VLJ) who conducts a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010),

Here, during the hearing, the VLJ discussed the issues on appeal, the basis of the prior determinations, and the elements that were lacking to substantiate the claims for benefits.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans (DAV).  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The VLJ addressed the claim for service connection for PTSD including the nature and onset of symptoms but could not have addressed the earlier effective date claim currently on appeal because that appeal was not initiated until after the hearing.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.


II.  Earlier Effective Date for 
Service Connection for PTSD

The Veteran contended that he is entitled to an earlier effective date than March 9, 2001, for the grant of service connection for PTSD.  He specifically contended that he is entitled to an effective date of October 20, 1998.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Generally, unless otherwise specified, the effective date of an award based on an original claim shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of the application therefore.  38 U.S.C.A. § 5010. The effective date of an evaluation and award of compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400. 

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354   (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  This is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299   (Fed. Cir. 1998).

An informal claim is any communication indicating intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a).  An informal claim may be from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris. Id.  

Moreover, Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  The effective date of service connection cannot be based on the date of the earliest medical evidence demonstrating a causal connection.  It must be based on the date that the application upon which service connection was eventually awarded was filed with VA. See Lalonde v. West, 12 Vet. App. 377, 382   (1999) (because the appellant had not been granted service connection for his anxiety disorder, the mere receipt of medical records cannot be construed as an informal claim). 

However, effective April 11, 1980, PTSD was included as a diagnostic entity in VA's Schedule for Rating Mental Disorders (Schedule).  38 C.F.R. Part 4 (1980). This section of the regulations addresses the rating of psychiatric disorders. 
38 C.F.R. § 4.125 (1981, 1985).  At that time, the regulation provided that to assign a rating, it must be established first that a true mental order exists and that a disorder will be diagnosed in accordance with the Diagnostic and Statistical Manual of Mental Disorders, 1968 Edition, American Psychiatric Association  (DSM-III). 
38 C.F.R. § 4.125, 4.126 (1981, 1985).

Pursuant to 38 C.F.R. § 3.114 , where compensation is paid pursuant to a liberalizing law, or a liberalizing VA issue, the effective date of the award will be fixed in accordance with the facts found but will not be earlier than the date of the act or administrative issue.  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request. 
38 C.F.R. § 3.114(a)(3).  The provisions of 38 C.F.R. § 3.114 apply both to original and reopened claims.  In order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. 
§ 3.114(a) (1981, 1985).

The addition of PTSD as a diagnostic entity in VA's Schedule for Rating Mental Disorders was a "liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a). The liberalizing issue was the recognition that a Veteran's response to trauma may be delayed and that a service member may not show signs of a psychiatric disorder in service although the disorder was the result of service experience.  The April 1980 regulatory change notice indicated that it established an exception of the criteria for diagnosis and invoked the use of DSM-III for this particular disability.  However, it did not authorize a retroactive award for every grant of service connection for PTSD.  For PTSD service connection claims, an effective date prior to the date of claim cannot be assigned under 38 C.F.R. § 3.114(a) unless the claimant met all eligibility criteria for the liberalized benefit on April 11, 1980, the effective date of the regulatory amendment adding the diagnostic code for PTSD, and such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  "Even though the addition of a diagnostic code for PTSD may be considered a liberalizing issue, a retroactive effective date cannot be assigned unless evidence establishes that the Veteran had developed PTSD as of April 11, 1980." VAOPGCPREC 26-97 (July 16, 1997), 62 Fed. Reg. 63604 (1997)

The parties to the June 2013 joint motion cited VAOPGCPREC 26-97, relevant to VA's practice that "for PTSD to be service connected, the record must reflect that the claimant experienced a stressor during service and that he or she currently exhibits PTSD symptomatology." Although the parties suggest such language as evidence of VA practice to grant service connection based on symptom-manifestation without a diagnosis, a full reading of VAOPGCPREC 26-97, particularly in connection with governing laws and regulations extant in August 1981, makes clear that VAOPGCPREC 26-97 is speaking as to the liberalizing effect of enactments easing the requirement of an in-service diagnosis, or even in-service manifestation of PTSD symptoms.  In point, the General Counsel opinion sets out that the amendment to the schedule to add PTSD was to conform with DSM-III in that the previously governing DSM-II made no reference to the delayed onset of disorders such as anxiety neurosis, the diagnosis previously utilized in rating traumatic neurosis.  The DSM-III specifically acknowledged that "the symptoms of the new diagnostic category, PTSD, could 'emerge after a latency period of months or years following the trauma.'" 

Still controlling in April 1980, were 38 U.S.C. § 310 (1976) and 38 C.F.R. § 3.303(d) (1979), which clearly set out that "service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service."   Therefore, the addition of PTSD in the rating criteria did not change the requirement for medical or adequate lay evidence of a current diagnosis of a disability.  Moreover, the opportunity for entitlement to service connection for mental disorders other than PTSD was available both before and after the regulation change based on a nexus to any aspect of service including traumatic experiences.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir 2006). Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service personnel records showed that the Veteran served as an infantryman in a regiment based in Hawaii that was deployed to northern Thailand from April 1962 to August 1962 in response to an insurgency in neighboring Laos.  He credibly reported witnessing the deaths of a fellow soldier, enemy soldiers, and civilians and the death of the fellow soldier has been verified.  

Service treatment records show that the Veteran sought treatment for a two day episode of headache, diarrhea, fever, and stomach pain in July 1962.   The examiner noted no specific symptoms and diagnosed probable malaria and anxiety.  After two days, the Veteran was asymptomatic and was returned to duty.  Records of clinical encounters for the next two months show no recurrence of headache, fever, or anxiety.  In an October 1963 discharge physical examination, the Veteran denied a history of all physical abnormalities and denied a history of depression, excess worry, or nervous trouble of any sort.  The military physician noted no psychiatric abnormalities. 

In documents received by the RO in July 2001, the Veteran reported that he worked in various manufacturing and construction occupations and as a prison guard through 1996 which he reportedly ended because of the stress of the work.  He then subsequently managed and performed work on his farm and attended college courses in ranch and farm management until ceasing "substantial" work in 2001 upon the award of SSA disability benefits.  

The Veteran's original claim of service connection for PTSD was filed on a VA Form 21-4138 dated on March 2, 2001, and date-stamped as received by the RO on March 9, 2001.   There is no earlier formal or informal claim of record for PTSD or any mental health disorder prior to that date.  

In September 2006, the RO granted service connection for PTSD, effective the date of receipt of the claim on March 9, 2001.  The Board affirmed this effective date in a decision issued in November 2012.  In June 2013, the Court vacated that portion of the decision relevant to the effective date for service connection for PTSD and remanded the claim for compliance with a joint motion.  Citing the change in regulations regarding the addition of PTSD to the diagnostic criteria in 1980 as noted above, the parties to the joint motion found that the Board did not consider whether the evidence satisfied the criteria of 38 C.F.R. § 3.114 for service connection at an earlier date.  The parties called attention to the clinical encounter in July 1962, lay statements from the Veteran's mother and spouse in 1997 and 1998, a VA outpatient diagnosis of anxiety disorder in June 2000, and a November 2006 VA examiner's statement that the Veteran could have experienced PTSD prior to the date of receipt of his claim in March 2001.  

Therefore, the Board will review the record to determine if the Veteran met all the criteria for service connection for PTSD continuously from the effective date of the regulation change on April 11, 1980 to the current effective date of service connection on March 9, 2001.  

The Veteran reported to VA and SSA adjudicators, clinicians, and examiners that he worked in various manufacturing, construction, and custodial occupations and as a prison guard through 1996 which he reportedly ended because of the stress of the work.  He subsequently managed and performed work on his farm. 

In March 1988, the Veteran underwent a VA physical examination in which he reported symptoms such as headache and memory loss as well as other physical symptoms.  There were no reports by the Veteran or comments by the examiner of any mental health disorder or traumatic events in service.  

Although the Veteran and his spouse submitted correspondence on many occasions addressing symptoms of physical disabilities, none mentioned any mental health or behavioral abnormalities prior to October 1997.  In this month, the Veteran's spouse (hereafter, appellant) noted that on one occasion she observed, "He started acting funny and didn't know where he was at or going.  It's happened every [sic] since Vietnam."  She asked for an evaluation for seven symptoms including memory loss.  

In December 1999, a VA outpatient clinician noted the Veteran's report of forgetfulness since his service in Vietnam.  The clinician noted "stress" but made no diagnosis of a mental disorder.  

In April 2000, a physical medicine and rehabilitation physician evaluated the Veteran for SSA benefits.  The physician noted the Veteran's report of an episode of short term memory loss while traveling and during his current college classes which the Veteran felt were secondary to his military experiences.  On examination, the physician noted that memory, problem solving, word recall, and synthesis analysis was normal with some hesitation in responses.  On this basis, the physician diagnosed PTSD.  

However, in May 2000, a psychologist examined the Veteran for SSA and noted the Veteran's report of strong family relationships for 35 years with no previous mental health treatment.  He reported a variety of jobs and was currently close to completing an Associate's degree in ranch and farm management.  The Veteran reported that he sustained physical injuries in Vietnam but made no mention of traumatic events.  On examination, the psychologist noted short and long term memory deficits and a depressed mood.  He diagnosed adjustment disorder secondary to chronic pain syndrome which impaired his memory but did not preclude gainful employment.  

In June 2000, a VA psychologist noted the Veteran's report of "bad dreams of war, about two per year" and a tendency to get disoriented and lost since service.  He reported mood swings, irritability, always being on guard, and that he was told he had "war stress."  The psychologist diagnosed anxiety disorder.  In July 2000, the same psychologist noted the Veteran's reports of his experiences in service and was bothered by the "mean things" that he did.  The psychologist performed a screening for PTSD and informed the Veteran and the appellant that "...I do not see strong evidence for PTSD in his symptoms."  The Veteran received mental health therapy from this psychologist and a physician's assistant through October 2000 with reports of dreams about war, three or four in the past six months, memory shortcomings, and irritability but reasonable socialization and continued work on his farm.  The clinicians diagnosed anxiety and depressive disorders.  

In August 2000, the Veteran complained of "trouble remembering."  He stated that he had been referred for treatment "because 'I was in Vietnam.'"  He wife stated that the Veteran was unable to handle any pressure.  Both the Veteran and his wife stated that "he has done better since [he] found the Lord and [became] active in church.  He has more self-control."  Objective examination showed he was alert and oriented, quiet, with fair eye contact, no objective anxiety, intact thoughts, and no acute psychosis, suicidal ideation, or homicidal ideation.  He was "focused" on his symptoms being related to Vietnam.  The assessment included rule-out depressive disorder and anxiety disorder, not otherwise specified.  

In September 2000, the Veteran complained of getting irritable and having nightmares a "few nights ago."  It was noted that he was being followed up for depression "and poor impulse control."  Objective examination showed he was alert and oriented, good eye contact, intact thoughts, and no psychosis, homicidal ideation, or suicidal ideation.  The assessment was depressive disorder, not otherwise specified, and anxiety, not otherwise specified.

In October 2000, the Veteran complained of occasional dreams "about war."  He stated that, although his dreams had been less frequent in the previous several years, he had had 3 or 4 dreams in the previous 6 months.  Objective examination showed no psychosis, mania, suicidal ideation, or homicidal ideation.  The assessment was unchanged.

In a letter dated in July 1998 but received by the RO on March 9, 2001, the Veteran's mother also noted that she observed the Veteran's memory loss and anxiety related to forgetting where he was or what he was doing since he returned from service in Vietnam.  In a letter received by the RO on March 9, 2001, the Veteran described his duties, events, and physical injuries in Thailand in 1962 and reported that he experienced nightmares, cold sweats, nervousness around Asian people, avoidance of talking about his experiences, and on one occasion got lost while hunting.  The RO accepted this and a statement in support of claim received the same day as an informal claim for service connection for PTSD. 

In March 2003, the Veteran's daughter, son, and the appellant submitted statements describing the Veteran's behavior and his descriptions of his experiences in Southeast Asia. 

In April 2003, a VA physician noted the Veteran's report of events in service and that he experienced nightmares and flashbacks about these events for two years after his service.  The physician diagnosed chronic PTSD. 
 
In February 2006, a VA psychologist noted a review of the claims file and that he had been providing mental health treatment for the Veteran since February 2003 and that he had previously diagnosed major depression, rule out PTSD.  The psychologist also referred to a treatment record by a VA psychiatrist who had diagnosed PTSD.  The Veteran reported his belief that he had been experiencing PTSD for the past 25 to 30 years.  The psychologist found that the Veteran currently had PTSD and that it likely existed prior to the diagnosis in April 2003.  He noted, "It is likely as not that his anxiety when he was first diagnosed on March 9, 2001 at the [ ] VA medical center would also be classified as post-traumatic stress disorder."    

In September 2006, the RO granted the Veteran's claim of service connection for PTSD, assigning a 30 percent rating effective March 9, 2001.  The RO concluded that, although it had been "difficult to establish," after resolving reasonable doubt in the Veteran's favor, his reported in-service stressor of seeing a friend decapitated during an in-service motor vehicle accident was conceded as both men had served in the same unit at the time of the in-service motor vehicle accident.  The RO also concluded that March 9, 2001, was the appropriate effective date for a grant of service connection for PTSD because that was the date that VA had received the Veteran's original service connection claim.  Following receipt of the Veteran's timely disagreement with the assigned effective date, in February 2007, the RO denied an earlier effective date claim for service connection for PTSD, again because that was the date that VA had received the Veteran's service connection claim for PTSD.  

During the October 2006 Board hearing, the Veteran and the appellant testified regarding the Veteran's memory lapses and headaches that stared ten years earlier and that they believed were associated with stress and PTSD.  He stated that he was not aware that any of his attending clinicians found a relationship between these symptoms and his service.  

In November 2006, the Board denied an effective date earlier than March 9, 2001 for service connection for PTSD.  The Board acknowledged the Veteran's assertions and hearing testimony but found that although he was diagnosed as having anxiety and depressive disorder prior to filing his service connection claim for PTSD on March 9, 2001, there were no diagnoses of PTSD.  The VA clinician who conducted the Veteran's PTSD screen in July 2000 specifically concluded that there was "no strong evidence for PTSD" in the Veteran's reported psychiatric symptoms.  

In statements attached to his substantive appeal (VA Form 9) dated in May 2008, the Veteran contended that he was entitled to an effective dated in 1998 for service connection for PTSD.  He specifically contended that, although he had been diagnosed as having anxiety, not otherwise specified, and depressive disorder, not otherwise specified, by VA clinicians in 1998, these diagnoses were, in fact, symptoms of his PTSD.

In December 2012, a VA psychologist confirmed the diagnosis of PTSD and also diagnosed vascular dementia that aggravated PTSD.  The psychologist did not comment on the onset of the disorder. 


In June 2013, the Court vacated and remanded the claim for compliance with the instructions in a joint motion. The parties to the motion found that the Board did not adequately address the applicability of the regulation for consideration of a liberalizing law in 38 C.F.R. § 3.114 as noted above.  The parties cited the findings of the VA examiner in 2006 that the diagnosis of anxiety on March 9, 2001 would have been classified as PTSD.  Parties also noted that anxiety had been diagnosed earlier in 2000 but failed to note that PTSD had been rejected at that time. Nevertheless, the parties cited to the July 1962 mention of anxiety (failing to note the context), the lay statements by family members in 1997 and 1998 regarding observations of the Veteran's behaviors, and the finding of the 2006 examiner to conclude that there were "suggestions" that the provisions of 38 C.F.R. § 3.114 were applicable in this case which the Board must address.    

In May 2014, the Board sought an opinion from a VA psychiatrist whether it was at least as likely as not that the Veteran's diagnosed PTSD existed from April 11, 1980 to March 9, 2001.  

In July 2014, a VA psychiatrist at a medical center other than where the Veteran was receiving treatment noted a review of the electronic claims file including the mention of anxiety in 1962, the physical examination in 1988, and diagnoses of anxiety disorder and depression in 2000.   The psychiatrist noted some of the Veteran's statements to clinicians during this period regarding other sources of anxiety such as family illnesses and fear of injury as a prison guard.  The psychiatrist also noted the family history and diagnosis in 2008 and 2009 of vascular dementia.  In his report and in a February 2015 addendum, the psychiatrist reviewed the diagnostic criteria for PTSD and found that two criteria were not met during the period in question.  First, the psychiatrist noted that the Veteran did not persistently re-experience the traumatic event as nightmares or recurrent thoughts because these symptoms were not reported in 1988 and reported as occurring only twice per year in June 2000.  Second, the psychiatrist noted that impairment in social functioning was not shown because the Veteran had a strong family relationship for the entire period.  The psychiatrist also noted that the Veteran was able to work as a prison guard but did not address the cessation of this work in 1996 because of stress or the nature of any occupational impairment from that time until March 9, 2001.  

The Board finds that an effective date earlier than March 9, 2001 for service connection for PTSD is not warranted. 

First, there is no indication in the claims file that the Veteran submitted any correspondence to VA concerning a service connection claim for PTSD or any other mental health disorder between his separation from service in September 1966 and March 9, 2001, when he first filed a service connection claim for PTSD.  

As discussed above, the competent medical evidence did not show a diagnosis of PTSD until April 2003 and an opinion that the Veteran's PTSD was related to service until his VA examination in February 2006, several years after he filed his service connection claim.  Even if probative weight is assigned to the 2006 examiner's one sentence opinion without rationale that the anxiety disorder diagnosed on March 9, 2001 "would also be classified as PTSD," under the generic rule for assignment of effective dates for original claims, the date of claim is the earliest effective date for service connection.  

The Board finds that an effective date of up to one year prior to March 9, 2001 under the provisions of 38 C.F.R. § 3.114 is not warranted because the original decision was not made pursuant to this regulation and because the Veteran did not meet the criteria for service connection for PTSD continuously since April 11, 1980. 

Here, the liberalizing regulation which the Veteran invokes under 38 C.F.R. § 3.114 is limited to the insertion of PTSD specifically as a diagnosed illness.  Therefore, service connection for any other diagnosed mental health disorders is not for consideration as would otherwise be appropriate under the provisions of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)   Entitlement to service connection for anxiety and depression and many other psychiatric disorders was available both prior to and after April 11, 1980.  The Veteran's first claim for service connection for any form of mental health disorder was received on March 9, 2001 when the recognition of PTSD and its features had been in effect for decades.   Therefore, benefits granted and paid pursuant to the liberalizing law would apply only if a claim for that specific benefit would not otherwise been available but for the liberalizing change.   For example, if the Veteran had PTSD before the change when it was not yet a recognized disability. 

Here, a claim for service connection for any mental health disability including anxiety and depression could be substantiated at any time after service even if the symptoms manifested well after service as long as there was credible medical or adequate lay evidence showing cause or aggravation by events in service.  The Veteran first sought benefits for any mental health disorder including PTSD on March 9, 2001 and not at any earlier time but for the absence or existence of the liberalizing provision.  Therefore, the award of service connection for PTSD was not pursuant to the liberalizing change.  

Moreover, the Veteran did not continuously meet the criteria for service connection for PTSD from April 11, 1980 to March 9, 2001.  The Board does not conclude that the provisions of 38 C.F.R. § 3.114 necessarily relaxes the requirement for competent evidence of a current disability because that is exactly what is required to establish the eligibility.  Whether categorized as a "diagnosis" or as a lay or a medical assessment that the symptoms met the relevant standards for a current disability, establishing the eligibility criteria for PTSD requires more than a mere observation of some but not all of the symptoms associated with a complex disorder. 

The appellant, the Veteran, and his family are competent to report their observations of the Veteran's behavior and memory lapses as these can be observed by lay persons.  However, they are not competent to provide evidence that the Veteran had PTSD, that the symptoms represented PTSD, or that a disorder of any sort was caused by traumatic events in service because these are a complex matters requiring training and experience in the evaluation of psychiatric disorders.  

The parties' citation to the single July 1962 outpatient treatment record mentioning anxiety as a suggestion of PTSD in service is meritless.  The clinician clearly noted that the Veteran was anxious in the context of several other physical symptoms and there was no mention of any of the traumatic events later reported by the Veteran.  He continued his duties in the field with no follow-up treatment.  Moreover, the Veteran denied any such symptoms on the discharge physical examination history questionnaire, and the examiner noted no psychiatric abnormalities.  Only memory loss was noted by the VA examiner in 1988 with no mention of service or traumatic events, well short of any diagnosis of PTSD

Regarding the SSA and VA outpatient treatment records from April 2000 to March 2001, there is no competent medical evidence to support a diagnosis of PTSD, which is the only disorder contemplated by the liberalizing change.  The Board assigns no probative weight to the diagnosis provided by the SSA physician in April 2000 as there is no analysis of the criteria, one mention of hesitation on a memory test, and no rationale.  The SSA psychologist noted only short and long term memory deficits and a depressed mood.  He diagnosed adjustment disorder secondary to chronic pain syndrome which impaired his memory with no mention of events in service or PTSD.  VA clinicians noted some potentially relevant symptoms such as very infrequent nightmares but specifically rejected a diagnosis of PTSD in favor of anxiety and depressive disorder with no clear confirmation that even these disorders were caused or aggravated by the traumatic events reported by the Veteran.  Most importantly, there was no competent diagnosis of PTSD.  The Board places some probative weight on the opinion of the VHA psychiatrist who reviewed the record and found that the Veteran's symptoms from 1980 to 2001 did not meet the criteria for a diagnosis of PTSD even though he did not fully address the Veteran's entire occupational history which is not a diagnostic criterion.  

In summary, the first criterion for service connection for any disability is competent evidence of that disability.  Under some circumstances, lay evidence can support a diagnosis but PTSD is not a medical condition appropriate for diagnosis by a lay person, there was no contemporaneous medical diagnosis, and the later diagnosis of PTSD was based on current and more extensive manifestations that met the diagnostic criteria.  The scattered array of symptoms cited by the Veteran, the appellant, and the parties to the joint motion falls far short of even a suggestion of substantiating all criteria for service connection for PTSD from April 11, 1980 to March 9, 2001.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Effective Date for a TDIU 

The Veteran contended that he has not been employed since leaving his job as a prison guard in 1996 or 1997 and that he is unable to secure or follow substantially gainful employment because of his service-connected disabilities.  

The claim for a TDIU was first raised by the record and accepted by the RO based on claims for increased ratings received on March 9, 2001.  In December 2010, the RO granted an increased rating for a service-connected disability that brought the combined schedular rating to 100 percent, effective December 2, 2010.  In April 2013, the RO granted a TDIU, effective December 17, 2012.  As the Veteran has been receiving disability compensation at the 100 percent rate from December 2, 2010, the Board will address the level of disability prior to that date.  
 
In order to establish entitlement to TDIU due to service- connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extra-schedular consideration.

The issue then is whether the veteran's service connected disability precludes him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
                                                                                
Additionally, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. §4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but is not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

At the time of receipt of the Veteran's claim for increased ratings in March 2001, the Veteran had one service-connected disability:  residuals of a right elbow injury, rated as 20 percent disabling.  

Subsequent rating decisions added or increased ratings for the following disabilities: 

1.  Service connection for PTSD, rated as 30 percent disabling; and right elbow limitation of supination, rated as 10 percent disabling.  The total combined rating effective March 9, 2001 was 50 percent.  

2.  Service connection for bilateral hearing loss, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling.  The combined rating effective November 8, 2002 was 70 percent.  

3.  Service connection for asthma, rating as 30 percent disabling.  The combined rating effective February 11, 2004 was 80 percent.  

4.  Increased rating for PTSD, rated as 50 percent disabling.  The combined rating effective August 29, 2008 was 90 percent.  

5.  Increased rating for bilateral hearing loss, rated as 80 percent disabling.  The combined rating effective December 2, 2010 was 100 percent.  

The right elbow disabilities arose from the same injury and are considered one disability for this analysis with a combined rating of 30 percent.  

Therefore, the Veteran met the statutory criteria for a TDIU on August 29, 2008 when he had at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to greater than 70 percent.

As noted above, the Veteran reported to SSA that he worked in various occupations since service starting in 1965, operating a cattle ranch and hog farm.  The Veteran ceased employment as a counselor and prison guard in 1996.  He then utilized VA vocational/rehabilitation benefits to attend college studying ranch management and operated a hog farm.  In a VA treatment encounter in December 1999, the Veteran reported that he had difficulty with memory on examinations but was able to work on the farm all day.

As noted above, the Veteran was examined by a physician and a psychologist for SSA in April and May 2000.  The Veteran reported that he was unable to work because of recurrent fever, high blood pressure, crushed elbow, arthritis, a heart attack, stress, memory lapses, and disorientation.  The Board refers to the summary of the psychologist's evaluation provided in the section above. The physician noted that in addition to the service-connected right elbow disability, the Veteran experienced chronic back bilateral shoulder, hand, left elbow, and neck pain; hypertension from a young age; and an attack of chest pain.  The Veteran had normal hearing, vision, and communication skills, normal gait without an assistive device, and could drive an automobile.  Although neither examiner found the Veteran unable to work, the SSA adjudicator granted disability benefits, effective in November 1999.  

In May 2001, a VA clinician performed an examination of the right elbow disability and noted the Veteran's report that he could no longer lift more than 20 pounds or drive a large truck.  He could drive an automobile and continue to feed his livestock but intended to sell the animals as the work had become too difficult for him.  

In letters dated in 2003, the appellant and members of the Veteran's family noted their observations of the Veteran's behavior, memory deficits, and episodes of disorientation. 

In September 2006, a VA audiologist noted that the Veteran had difficulty understanding speech without looking at the speaker.  Speech recognition scores were 52 percent on the right and 72 percent on the left.  

The Veteran submitted a formal claim for a TDIU in October 2006.  

During the October 2006 Board hearing, the Veteran described his current right elbow and memory limitations as well as symptoms and limitations associated with non-service-connected headaches, shoulder, hand, back, and neck disorders.  The Veteran reported that he was able to operate a farm tractor but with difficulty manipulating the hydraulic controls with his right hand and arm.  The Veteran reported that he was only able to work on the farm for three to four hours without rest and sold his hogs because he could no longer perform all the chores necessary to maintain them.  He also reported an inability to work on the farm during the spring weather because of his service-connected asthma.

In May 2007, a VA physician examined the Veteran's right elbow and evaluated his reported headaches.  The examiner found that the right elbow arthritis imposed only mild limitation in extension due to stiffness and that the headaches were not associated with PTSD but rather with a head injury sustained as a prison guard.  

In March 2008, the same physician noted that the Veteran walked without assistive devices and denied any chest pain or shortness of breath except during asthma attacks.  The same month, a VA orthopedic physician evaluated the right elbow disability and noted the Veteran's report of continued work on his 30 acre ranch.  He reported that his son performed any heavy manual labor but that he could drive a tractor, fill stock tanks with water, and intermittently perform brush hogging.  After an examination the physician found that the Veteran would be unable to perform repetitive activity or heavy lifting with the right upper extremity but would be able to perform sedentary activities that require light, non-repetitive motions with no lifting greater than 10 pounds.  

In a May 2008 application for compensation for aid and attendance, the appellant noted that the Veteran required assistance dressing, toileting, and using stairs.  In an August 2008 statement, the appellant reported that the Veteran experienced panic attacks and increased social isolation.  However, these limitations were not noted on VA outpatient treatment records for encounters from September to December 2008.  The Veteran reported morning stiffness and irritability due to pain but was able to perform "fence work" on his farm.  

In an occupational therapy session in January 2009, the therapist noted that the Veteran was increasingly agitated, lacked focus, and talked incessantly about violent things that happened to him.  He experienced an episode of confusion, slurred speech, double vision, and very high blood pressure.  The Veteran was briefly hospitalized.  A neurological assessment showed that the Veteran had a full range of motion and strength in all extremities.  The symptoms resolved with diagnoses of poorly controlled hypertension and early vascular or mixed dementia.  Imaging studies obtained in June 2008 by a private physician confirmed underlying chronic ischemic disease of the brain.  

In April 2009, a VA psychiatrist noted that the Veteran's PTSD was mild and stable with good thought processes, and mood and irritability were doing well.   

In May 2009, the Board remanded the claim to permit the adjudication of several individual disability claims, to afford the Veteran the opportunity to provide income information relevant to his self-employment on his farm, and to obtain additional VA medical assessments for all service-connected disabilities.

On July 31, 2009, the Veteran's PTSD was evaluated by a contract physician.  On examination, the physician noted anxiety and depressed mood with frustration caused by memory loss.  Communication was grossly impaired by hearing loss and tinnitus.  There was no history of panic attacks, delusions, hallucinations, or suicidal ideations.  The Veteran's thought processes were slowed with confusion and abnormal abstract thinking with PTSD aggravating the memory loss, although the specific effects could not be differentiated.  The physician assigned a Global Assessment of Functioning (GAF) score of 40, representing major impairment in several areas such as work, judgment, thinking, and mood.  The physician noted that although the Veteran was capable of managing his benefit payments, he was intermittently unable to perform daily activities other than self-care because of forgetfulness.  

In August 2009, a VA contract physician evaluated the Veteran's asthma and pulmonary function. The Veteran reported weekly attacks of cough and shortness of breath.  The Veteran used inhalers and indoor air cleaners but no oxygen.  He reported difficulty breathing on extended walking, cutting the grass, and when lying horizontally at night.  A pulmonary function test was abnormal, and the physician noted that the Veteran's daily activities would be limited by exertion.   

In March 2010, a VA physician noted a review of the claims file and the Veteran's report of working as a farmer and cattle rancher.  The physician provided evaluations for heart disease, hypertension, and the right elbow, only the latter a service-connected disability.  The Veteran reported stiffness and swelling of the right elbow when performing extended work cutting wood with a chain saw,  stacking wood, carrying cattle feed, and lifting hay bales.  He reported that he worked every day.  A regular day consisted of moving seven balls of hay, feed grain from 60 pound bags, and caring for 17 head of cattle.  He also performed maintenance on his tractor.  The Veteran was able to drive an automobile but needed assistance in managing medications and was unable to participate in sports or recreation.   Even though the physician did not perform a mental health examination or assess service connected hearing loss, tinnitus, and asthma, the physician found that the Veteran was employable based on the reports of the Veteran and his wife regarding his daily activities on the farm. 

In December 2010, the Board denied a TDIU, finding that the Veteran was not precluded from obtaining or maintaining substantially gainful employment because of his service-connected disabilities.  The Board found that the Veteran's lay statements of his inability to work were not consistent with his reports to the March 2010 examiner regarding the nature of his everyday activity on the farm.  Even though the Veteran contended that he worked on his farm for pleasure and not for financial gain, the Board found that the level of physical and mental capacity to perform the daily farm activities was sufficient for gainful employment had he chosen to do so.  

Later in December 2010, the Veteran underwent another VA audiometric examination in which the Veteran reported continued difficulty hearing conversation and music.  Speech recognition scores were 48 percent in the right ear and 40 percent in the left ear.  

In August 2011, the Court vacated the December 2010 decision and remanded the claim for compliance with a joint motion in which the parties noted that the Board had ordered an examination of all service-connected disabilities and that the March 2010 examination addressed only the right elbow.  Therefore, there was incomplete compliance with the remand directives.  In November 2012, the Board remanded the claim, in part, to obtain a medical examination addressing the level of occupational impairment imposed by all service connected disabilities.  

The Veteran underwent a battery of VA examinations in December 2012 with a mental health related addendum in April 2013.  

On December 12, 2012, a VA audiologist noted that the Veteran continued to report difficulty hearing conversation in high background noise situations but had no difficulty in quiet environments without the use of hearing aids.  Speech recognition scores improved to 68 and 60 percent.  The audiologist found that hearing loss and tinnitus did not affect the Veteran's capacity for work. 

On December 17, 2012, a VA clinical psychologist noted that the Veteran's memory loss was caused by non-service connected vascular dementia and could be separated from the manifestations of PTSD.  The Veteran reported that he no longer drove a vehicle.  The psychologist noted that the Veteran spoke to others in what sounded like an Asian language and was focused on his war experiences with frequent intrusive thoughts and ruminations about killing people.  After a mental status examination, the psychologist found that the Veteran's dementia exaggerated his PTSD symptoms to the extent that he was unable to cope with the symptoms due to reduced cognitive ability making his interactions with others inappropriate.  The psychologist found that the Veteran's PTSD was severe enough to render him unable to sustain gainful employment.  The psychologist did not address the nature of or his capacity to perform his farm work.  In an addendum in April 2013, the psychologist further explained that the PTSD caused frustration and anger that would make it difficult to interact with others in the workplace, that his speaking in an Asian-sounding language, suspiciousness, hypervigilance, and repeated war stories would make coworkers uncomfortable, and that sleep disturbances associated with PTSD would cause fatigue affecting motivation and energy.  

The same month, another physician assessed the asthma and right elbow disabilities, noting that the Veteran reported his right elbow function had improved and that he had been asthmatic all his life with improvement with the use of medications.  After performing examinations, the physician noted that the two disabilities had been relatively stable for many years including during those years when the Veteran was successfully employed.   

In April 2013, the RO granted a TDIU, effective December 17, 2012, citing only the mental health examination report and addendum as objective evidence of unemployability.  In October 2013, the RO denied entitlement to special monthly compensation, citing the results of the December 2012 examinations that did not establish a factual need for aid and attendance of another person or that the Veteran was substantially confined to his dwelling.  The RO also found that the Veteran did not have a single disability rated as totally disabling with additional separate disabilities independently ratable at 60 percent.  

Resolving all doubt in favor of the Veteran, the Board finds that a TDIU is warranted effective July 31, 2009.  

The Veteran, the appellant, and his family are competent to report their observations of the Veteran's behavior and physical activities.  The Board finds that these reports are credible because they have been accepted by clinicians.  Even though they are occasionally inconsistent, they generally track with the waxing and waning of the manifestations of his PTSD and non-service-connected dementia.  The Board finds that the reports by the appellant in May 2008 that the Veteran needed assistance in toileting, climbing stairs, dressing, and experienced panic attacks is not credible because these limitations and manifestations were not reported or observed in clinical encounters and examination at about that time in the history.  Also, the Board places low probative weight on this October 2006 hearing testimony that he was only able to work three to four hours per day as it is inconsistent with the tempo of physical activities described by the Veteran and the appellant to the VA examiner in March 2010.  

The Board finds that a TDIU based on the 1999 SSA award of disability benefit is not warranted.  SSA considered musculoskeletal disorders that are not service connected and also cited a psychiatric evaluation in which the psychologist found that the Veteran's mood disorder would not preclude employment.  

The Board also considered the Veteran's report that he had not been employed by others since 1996 because of stress.  Nevertheless, he was able to complete two years of college in ranch management and operate his farm for many years.  The Board looks at the level of occupational impairment for all forms of employment to include self-employment whether financially productive or not.  It is the Veteran's capacity for gainful employment, not whether he is successful, that is the dispositive issue.  The Veteran's representative also contended that the family farm work was sheltered employment.  The Board disagrees because the Veteran was able to perform all the physical and mental tasks required for farm operations and management except for heavy lifting and manual labor prior to July 31, 2009.  It is not unusual for the owner of a farm to task others with heavy manual labor.  

The weight of credible lay and medical evidence is that the Veteran's right elbow disabilities with a combined rating of 30 percent, and his hearing loss and tinnitus, rated as 30 and 10 percent disabling, imposed limitations in lifting, some hydraulic operations on a tractor, and difficulty hearing conversation in high background noise situations.  However, prior to July 31, 2009, the Veteran was able to operate and repair the farm vehicle, drive his own car, and was able to communicate in quiet environments without hearing aids.  Further, the Veteran's asthma existed since service and was evaluated as mild and responsive to medications prior to August 2009.  

Turning attention to PTSD and dementia, prior to July 31, 2009, the manifestations of PTSD were found to include forgetfulness, anxiety primarily associated with memory deficits, and depressed mood because of chronic pain from many musculoskeletal joints, of which only the right elbow is service-connected.  In April 2009, an examiner found that the PTSD was mild and stable.  However, on July 31, 2009, a psychologist noted that the effects of the vascular dementia and PTSD could not be separated and cited confusion, forgetfulness, and slowed thought process imposed an intermittently inability to perform daily activities other than self-care and severely impaired occupational function.  On the other hand, the Veteran's level of daily activity that he and the appellant reported to the March 2010 examiner was quite robust.  The psychologist in December 2012 found that the two disorders were separable but that PTSD aggravated the memory deficits.   When it is not possible to separate the effects of a service connected and nonservice connected condition, the doctrine of reasonable doubt provided in 38 C.F.R. § 3.102 requires resolution of the claim in favor of the Veteran. Mittleider v. West, 11 Vet. App. 181 (1998).  

Therefore, the Board will resolve all doubt regarding the severity of the impairment of mental processes imposed by PTSD in favor of the Veteran and find that this service-connected disability, when combined with less severe limitations in lifting, operating machinery, respiratory endurance, and to an even lesser extent difficulty hearing speech in a high noise environment, precluded the Veteran from performing all forms of substantially gainful employment, effective July 31, 2009.   The Board chooses this date as a milestone in the increase in severity of his cognitive function but finds that it adds to the impairment from all other service-connected disabilities to reach the threshold for a TDIU as of this date and is not warranted on the basis of the impairment from PTSD alone.  This is based on the facts found and is consistent with the rating for PTSD of 50 percent in effect at that time to the present. 

The Board considered whether referral for consideration for a TDIU on an extra-schedular basis from August 29, 2008 to July 31, 2009 was warranted.  The Board finds that referral for extra-schedular consideration is not warranted because the weight of credible lay and medical evidence is that the Veteran was not precluded from all forms of substantially gainful employment prior to July 31, 2009. 

IV.  Special Monthly Compensation

Special monthly compensation (SMC) is available when, "as the result of a service-connected disability," a Veteran suffers additional hardships above and beyond those contemplated by the rating schedule.  Breniser v. Shinseki, 25 Vet. App. 64, 68 (2011); see also 38 U.S.C.A. § 1114(k)-(s).   A Veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the Veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008)

SMC is payable where a veteran suffers from a service connected disability that renders him permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

A veteran shall be considered to be in need of regular aid and attendance if he has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or has such significant disabilities as to be in need of regular aid and attendance. 
38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352 (a). 

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id. 

In determining the need for regular aid and attendance, consideration will be given to the inability of the Veteran to dress or undress himself, or to keep himself clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the Veteran to feed himself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from the hazards or dangers of his daily environment.  Although the Veteran need not show all of the disabling conditions in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, there is a threshold requirement that at least one of the enumerated factors be present. See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance. 38 C.F.R. § 3.352(c).

SMC at the housebound rate under subsection (s) is awarded where the Veteran has a service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is permanently housebound due to such service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(h)(3)(i).   A separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).

A veteran is housebound when he is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 C.F.R. § 3.350(h)(3)(i)(2).

The Board finds that SMC for aid and attendance, for housebound status, or under the provisions of 38 U.S.C.A. § 1114 (s) for combined disability ratings is not warranted.  

Regarding aid and attendance, there is no lay or medical evidence that the Veteran had anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden.  The appellant noted in a May 2008 application for compensation for aid and attendance, that the Veteran required assistance dressing and toileting.  As previously noted, these limitations are not consistent with other descriptions of his capability for self-care.  There is credible lay evidence that the Veteran needed reminders to take medications, had some difficulty fastening buttons, an occasionally acted inappropriately making others uncomfortable, but not to the level of dysfunction that prevented good hygiene and safety in and out of the home.  Hearing loss and tinnitus were not so severe that the Veteran could not communicate even in quiet conditions.  The respiratory deficits caused some shortness of breath on occasion but he was unable to ambulate in and out of the home without an assistive device.  The Veteran was not bedridden except when hospitalized for non-service-connected disorders.  The Board finds that the Veteran did not have a factual need for aid and attendance of another due to service-connected disabilities.  

The Veteran was not housebound because there was no lay or medical evidence that he was substantially confined to his home or farm as a direct result of service-connected disabilities.  His forgetfulness and disorientation in unfamiliar places likely required escort under some conditions but not as a regular practice in or near the home.  The Board considered the appellant's contention that the TDIU was awarded solely on the basis if the single PTSD disability.  In its April 2013 decision, the RO did cite only the most recent mental health examination as justification for the award.  However, as noted above, the Board grants a TDIU at an earlier date and notes that the mental health assessment was a milestone in the history that showed a worsening of the psychiatric symptoms.  However, there is lay and medical evidence that the two right elbow disabilities, hearing loss and tinnitus, and asthma contributed to the Veteran's overall incapacity for gainful employment.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than March 9, 2001, for service connection for posttraumatic stress disorder (PTSD) is denied.
 
A total disability rating based on individual unemployability (TDIU), effective July 31, 2009, is granted.

Special monthly compensation based on aid and attendance/housebound status is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


